Case 3:19-cv-01537-BEN-JLB Document 84 Filed 01/27/21 PageID.9443 Page 1 of 9



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   JOSE A. ZELIDON-ZEPEDA
      Deputy Attorney General
  5   State Bar No. 227108
      PETER H. CHANG
  6   Deputy Attorney General
      State Bar No. 241467
  7   JOHN D. ECHEVERRIA
      Deputy Attorney General
  8   State Bar No. 268843
       455 Golden Gate Avenue, Suite 11000
  9    San Francisco, CA 94102-7004
       Telephone: (415) 510-3479
 10    Fax: (415) 703-1234
       E-mail: John.Echeverria@doj.ca.gov
 11   Attorneys for Defendants
 12
 13                      IN THE UNITED STATES DISTRICT COURT
 14                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 15
 16   JAMES MILLER, et al.,                          Case No. 19-cv-1537-BEN-JLB
 17                                     Plaintiffs, DEFENDANTS’ REPLY IN
                                                    SUPPORT OF DAUBERT MOTION
 18                v.                               TO PRECLUDE TESTIMONY OF
                                                    JOHN R. LOTT, JR.
 19   CALIFORNIA ATTORNEY
      GENERAL XAVIER BECERRA,                    Date:                February 3, 2021
 20   et al.,                                    Time:                10:00 a.m.
                                                 Dept:                5A
 21                                  Defendants. Judge:               Hon. Roger T. Benitez
                                                 Trial Date:          February 3, 2021
 22                                              Action Filed:        August 15, 2019
 23
 24
 25
 26
 27
 28
        Defendants’ Reply in Support of Daubert Motion to Preclude Testimony of John R. Lott, Jr.
                                       (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 84 Filed 01/27/21 PageID.9444 Page 2 of 9



  1                                      INTRODUCTION
  2        The opinions of Plaintiffs’ expert witness, John R. Lott (“Lott”), do not reflect
  3   the “reliable principles and methods” required under Federal Rule of Evidence 702
  4   to be admitted as expert testimony.
  5        First, in addition to Lott’s history of engaging in dubious research practices, as
  6   previously discussed in Defendants’ Daubert motion and supporting exhibits,
  7   Defendants have obtained new evidence that Lott likely provided false testimony in
  8   this action. This is a serious charge that Defendants do not make lightly. The new
  9   evidence raises questions about the veracity of his testimony overall.1
 10        Second, the declaration Lott submitted in opposition to Defendants’ Daubert
 11   motion (“Lott’s Daubert Declaration” or “Lott Daubert Decl.”) does not resolve the
 12   problems with Lott’s original declaration (Pls. Ex. 10).2 Lott’s Daubert Declaration
 13   discloses—for the first time in this case and just two weeks before trial—the
 14   specific criteria for defining and identifying “mass public shootings” applied by the
 15   Crime Prevention Research Center (“CPRC”). Without that definition, it was
 16   unclear what criteria Lott had used to exclude those mass shootings from the CPRC
 17   dataset that were included in Klarevas’s dataset. Even with Lott’s clarification, the
 18   fact remains that Lott’s datasets for Klarevas and Mother Jones include many
 19   discrepancies that undermine any reliability of Lott’s conclusions.
 20        Third, a substantial amount of Lott’s Daubert Declaration reasserts Lott’s
 21   argument that the effectiveness of the federal assault weapons ban should be
 22   assessed by measuring the share of mass shootings involving assault weapons
 23   before, during, and after the federal ban. Lott’s proposed test is premised on a
 24         1
               While the Court’s schedule for Daubert briefing was silent as to reply
      briefs, see Dkt. 72, Defendants obtained information about the veracity of Lott’s
 25   testimony only after deposing Lott on January 22, 2021. This new evidence is
      relevant to the Court’s ruling on the Daubert motion and assessment of Lott’s
 26   credibility.
 27
             2
               Plaintiffs’ opposition to the Daubert motion and Lott’s Daubert Declaration
      were filed more than two weeks after the deadline for Daubert oppositions and
 28   should be struck from the docket. See Dkt. 81.
                                                   1
        Defendants’ Reply in Support of Daubert Motion to Preclude Testimony of John R. Lott, Jr.
                                       (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 84 Filed 01/27/21 PageID.9445 Page 3 of 9



  1   strawman argument that is not found in the literature, compounding the unreliability
  2   of his testimony in this case. In addition to failing to account for spillover and
  3   substitution effects that can explain the patterns Lott observes, his proposed test
  4   seeks to judge the effectiveness of the federal ban’s assault-weapon restrictions
  5   without accounting for the law’s separate restrictions on large-capacity
  6   magazines—large-capacity magazines are used frequently with non-assault
  7   weapons to commit mass shootings. It is a matter of common sense that, when a
  8   ban on assault weapons and large-capacity magazines is in effect, both the absolute
  9   number of mass shootings involving assault weapons and the absolute number of all
 10   mass shootings may decrease. And when a ban on assault weapons and large-
 11   capacity magazines is lifted, the absolute number of mass shootings involving
 12   assault weapons may increase while the absolute number of all mass shootings may
 13   increase at a greater pace, causing the share of mass shootings involving assault
 14   weapons to decrease even after the expiration of the ban.
 15           The Court should grant Defendants’ Daubert motion and preclude Lott’s
 16   testimony in this case. At a minimum, the Court should take Lott’s history of
 17   dubious practices into account, including the false testimony offered by Lott in this
 18   case, while weighing his credibility.
 19                                            ARGUMENT
 20   I.      LOTT IS NOT A CREDIBLE WITNESS, AND THE COURT SHOULD
              PRECLUDE HIS TESTIMONY
 21
 22           Lott’s history of dubious conduct and dishonesty casts a long shadow on his
 23   testimony in this case. The numerous examples discussed in Defendants’ motion
 24   and supporting exhibits, see Mem. in Supp. of Daubert Mot. (Dkt. 73-1) at 3-4;
 25   Echeverria Decl. in Supp. of Daubert Mot., Exs. 1-4 (Dkt. 73-4), are not exhaustive
 26   of the charges leveled against Lott over the years. Defendants examined Lott on
 27   some of these claims during Lott’s deposition in this action, including a particular
 28
                                                      2
           Defendants’ Reply in Support of Daubert Motion to Preclude Testimony of John R. Lott, Jr.
                                          (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 84 Filed 01/27/21 PageID.9446 Page 4 of 9



  1   claim made by Lott that he conducted a survey supporting one of his findings but
  2   had lost the data in a computer crash.
  3        Lott claimed in the second edition of More Guns, Less Crime that 98% of
  4   defensive gun uses involve the mere brandishing of the weapon. Decl. of John D.
  5   Echeveria in Supp. of Defs.’ Reply in Supp. of Daubert Mot. to Preclude
  6   Testimony of John R. Lott, Jr. (“Echeverria Reply Decl.”), Ex. 1 at 2. When
  7   pressed by renowned sociologist Otis Dudley Duncan about the accuracy of the
  8   98% figure—a number which Duncan had been convinced was “a figment of Lott’s
  9   imagination or an artifact of some careless computation or proofreading”—Lott
 10   claimed that it was a finding from a nationwide telephone survey he conducted
 11   during a three-month period in 1997. Id. “[M]uch later” after Lott told Duncan that
 12   he had conducted the survey, Lott claimed to have lost the data in a computer crash.
 13   Id.3 In his report on Lott’s 98% claim, Professor James Lindgren of Northwestern
 14   University concluded that he found “recent developments in this affair personally
 15   troubling,” noting Duncan’s belief “that whether the study was done does go to
 16   John Lott’s credibility.” Id.
 17        Lott’s story changed again in 2013, when Ann Coulter wrote an article about
 18   Lott, claiming that Lott had previously sent the survey data to three professors and
 19   that each of the professors refused to return the data. Id., Ex. 2 at 1. During Lott’s
 20   deposition in this case, he testified that he was the source for Coulter’s claim that
 21   Lott had provided the survey data to the three professors. Lott also testified that the
 22
            3
 23            This incident was also mentioned in Freakonomics (2005) by Steven Levitt
      and Stephen Dubner. In the book, Levitt describes Lott as “a champion of th[e]
 24   politically charged idea [that more guns leads to less crime]” and “writes that Lott
      became a ‘lightening rod for gun controversy,’ a status he exacerbated by creating a
 25   pseudonym, ‘Mary Rosh,’ which he used to defend his theory in debates over the
      Internet.” Lott v. Levitt, 556 F.3d 564, 566 (7th Cir. 2009) (noting that the Mary
 26   Rosh point was “an embarrassing charge, but one that was apparently true as Lott
      takes no issue with it in this case”). The book also notes “the troubling allegation
 27   that Lott actually invented some of the survey data that support his more-guns/less-
      crime theory,” id., which became the basis of a defamation claim against Levitt that
 28   was dismissed.
                                                   3
        Defendants’ Reply in Support of Daubert Motion to Preclude Testimony of John R. Lott, Jr.
                                       (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 84 Filed 01/27/21 PageID.9447 Page 5 of 9



  1   claim was true—that he had given the allegedly missing data to the three professors
  2   and that they refused to return his data. Unlike Lott’s prior statements to
  3   Ms. Coulter, however, his statements about the 98% survey during his deposition
  4   were made under oath. Contrary to Lott’s deposition testimony, all three of the
  5   professors that Lott has accused of keeping his survey data testify that they never
  6   received the missing data, let alone refused to give data back to Lott. See Brown
  7   Decl. ¶ 3; Nagin Decl. ¶ 3; Ludwig Decl. ¶ 3. Notably, Lott’s claim about the three
  8   professors was not included in Professor Lindgren’s report, which was authored
  9   closer in time to the purported survey that Ms. Coulter’s article. Lott could have
 10   mentioned to Professor Lindgren that he had sent the missing data to Professors
 11   Black, Nagin, and Ludwig, and that each of them refused to return the data, but any
 12   such claim is conspicuously absent from Professor Lindgren’s report.
 13         In his Daubert Declaration, Lott also claims, for the first time in this case, that
 14   he emailed Klarevas about the Rampage Nation data before CPRC’s review of that
 15   data. Lott Daubert Decl. ¶ 7:6-8. Lott claims that Klarevas never responded. Id.
 16   ¶ 7:8-9. Lott testified at his deposition that he could find no record of an email
 17   being sent to Klarevas, see Echeverria Reply Decl. ¶ 9, and Klarevas testifies that
 18   he has no record of Lott ever having emailed him. See Klarevas Reply Decl.
 19   ¶¶ 3-6.4
 20         Lott’s pervasive credibility issues—including newly discovered evidence that
 21   Lott likely provided false testimony during his deposition in this case—warrant
 22   preclusion of his testimony at trial.
 23   II.   LOTT’S UNDERLYING DATA AND METHODOLOGY ARE FLAWED
 24         Lott’s original declaration includes erroneous data and coding errors,
 25   particularly with respect to the Klarevas and Mother Jones datasets. See Corrected
 26          4
              Lott’s history of posting defenses of his work under the name “Mary Rosh”
 27   and his explanations for his behavior during his deposition are also suspect. See
      Echeverria Reply Decl. ¶ 11.
 28
                                                   4
        Defendants’ Reply in Support of Daubert Motion to Preclude Testimony of John R. Lott, Jr.
                                       (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 84 Filed 01/27/21 PageID.9448 Page 6 of 9



  1   Klarevas Daubert Decl. ¶¶ 7-9; Pls.’ Daubert Opp’n at 14 (“Lott agrees that the
  2   three incidents should have been included.”).5 With respect to the Klarevas dataset,
  3   Plaintiffs incorrectly claim that Klarevas “never provided his criteria for
  4   determining what constitutes an assault weapon for his data.” Pls.’ Daubert Opp’n
  5   at 14. To the contrary, Klarevas explained the three criteria he used to determine
  6   whether or not gun massacres should be coded as involving assault weapons. See
  7   Defs.’ Ex. E (Klarevas Decl.), Ex. 3 at 4-5.
  8        In addition, while Lott’s original declaration failed to disclose the specific
  9   definition of a “mass public shooting” used in compiling CPRC’s dataset, the
 10   definition now provided by Lott in opposing the Daubert motion is flawed. Lott
 11   states that CPRC used “the traditional FBI definition of mass public shootings,”
 12   claiming that “[t]he official FBI definition of active as well as mass public
 13   shootings excludes ‘shootings that resulted from gang or drug violence’ or that
 14   occurred in the commission of another crime such as robbery.” See Lott Daubert
 15   Decl. ¶ 35 (emphasis added). Lott cited a 2014 FBI report on active shooter
 16   incidents as the source for his definition. Id. Contrary to Lott’s suggestion,
 17   however, that report does not provide an “official definition” of “mass public
 18   shootings.” Id. Active shooter incidents are different from mass shootings or mass
 19   public shootings. The 2014 report explicitly states: “This is not a study of mass
 20   killings or mass shootings . . . .” Pete J. Blair & Katherine W. Schweit, A Study of
 21   Active Shooter Incidents in the United States Between 2000 and 2013 (2014), at 5.
 22   Lott claimed that this report provided CPRC’s definition of active “as well as mass
 23
 24
            5
              In reviewing Lott’s Daubert Declaration, Professor Klarevas identified two
      typographical errors in his declaration submitted in support of Defendants’ Daubert
 25   motion (Dkt. 73-2). One error was an incorrect entry of 18.2% instead of 22.7%,
      see Corrected Klarevas Daubert Decl. at 2 n.1, which Lott notes in his declaration.
 26   Lott Daubert Decl. ¶¶ 10, 41. Even with the corrected datapoint, Lott’s entry of
      23.5% in Figure 8 was incorrect. See id. ¶ 20 figs. 8a, 8b. Klarevas’s declaration
 27   also included an incorrect chart concerning Lott’s datapoints for Mother Jones.
      Corrected Klarevas Daubert Decl. at 2 n.1. The corrected chart reflects that all of
 28   the Mother Jones datapoints were incorrect. Id.; id. ¶ 21.
                                                   5
        Defendants’ Reply in Support of Daubert Motion to Preclude Testimony of John R. Lott, Jr.
                                       (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 84 Filed 01/27/21 PageID.9449 Page 7 of 9



  1   public shootings,” even though the report expressly disclaims providing a definition
  2   of anything other than active shootings. Indeed, the author of the 2014 report has
  3   accused Lott of using a “straw-man argument” that conflates active shootings with
  4   mass shootings, noting that the report “does not discuss mass shootings or mass
  5   killings other than to distinguish them from active shooter incidents.” Pete Blair &
  6   M. Hunter Martaindale, Misrepresenting the FBI Active Shooter Report: A
  7   Response to Lott, XL ACJS Today 32, 32-33 (May 2015).
  8        In addition, Lott added the criterion that a shooting must not have resulted
  9   from the commission of another crime to qualify as a “mass public shooting,”
 10   which appears to be an exclusionary criterion used by Mother Jones in its
 11   compilation of public mass shootings, and not the 2014 active shooter report. The
 12   CPRC dataset excludes several incidents in the FBI dataset involving four or more
 13   fatalities, confirming that to the extent Lott claims to be applying the FBI’s criteria,
 14   he was not applying those criteria consistently.
 15        In sum, the errors and inaccuracies in Lott’s underlying data and methodology
 16   undermine any reliability of his opinions.
 17   III. LOTT’S PROPOSED TEST MEASURING THE SHARE OF MASS SHOOTINGS
           INVOLVING ASSAULT WEAPONS IS NOT SUPPORTED BY THE
 18        LITERATURE AND IS NOT A RELIABLE METHODOLOGY
 19        Lott’s principal opinion in this case is that the federal assault weapons ban was
 20   ineffective because the share of mass shootings involving assault weapons
 21   continued to decline after the federal ban expired. Lott Decl. (Pls.’ Trial Ex. 10)
 22   ¶¶ 34 (discussing DiMaggio et al. 2018), 38 (discussing Gius 2015), 46 (discussing
 23   Rampage Nation). Lott reasserts this argument in his Daubert Declaration. See,
 24   e.g., Lott Daubert Decl. ¶ 8. Lott’s proposed test, however, is premised on a
 25   strawman argument and is belied by common sense.6 Tellingly, Lott fails to
 26         6
               Lott’s proposed test regarding the share of mass shootings is not the only
      logical fallacy advanced by Lott in this case. Lott’s original declaration in this case
 27   claims that criminals obtain their firearms illegally, suggesting that a prohibition on
      assault weapons will not stop criminals from acquiring firearms. Pls.’ Ex. 10 ¶¶ 10-
 28
                                                   6
        Defendants’ Reply in Support of Daubert Motion to Preclude Testimony of John R. Lott, Jr.
                                       (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 84 Filed 01/27/21 PageID.9450 Page 8 of 9



  1   provide any citation to the literature to show that his proposed test is an accepted
  2   methodology for assessing gun-safety laws, like the federal assault weapons ban or
  3   the AWCA. Lott’s novel test has also not been discussed in the caselaw examining
  4   the constitutionality of assault-weapon restrictions.
  5        Lott’s methodology is not reliable for purposes of assessing the effectiveness
  6   of the federal assault weapons ban. According to Lott’s test, the share of mass
  7   shootings involving assault weapons declined during and after the federal assault
  8   weapons ban relative to mass shootings involving other firearms,7 which is
  9   somehow evidence that the federal ban was not effective in reducing the incidence
 10   and lethality of mass shootings. See, e.g., Lott Daubert Decl. ¶ 38. Klarevas has
 11   explained how spillover and substitution effects can explain changes in the share of
 12   mass shootings involving assault weapons—as would-be shooters forgo their
 13   attacks or use less lethal weapons due to the unavailability of assault weapons. Lott
 14   acknowledges both of these dynamics: “if an assault weapon ban is effective, it will
 15   both discourage some people who would have used an assault weapon not to attack
 16   and cause others to switch to a different type of gun.” Lott Daubert Decl. ¶ 49.
 17   While Lott claims that the substitution of different weapons “would lower the
 18   percentage of attacks using assault weapons,” id. ¶ 48, Lott fails to account for the
 19   substitution of less-lethal firearms, which may make it more difficult for a shooter
 20   to kill the requisite number of victims to qualify as a mass shooting. Thus, contrary
 21   to Lott’s logic, the number of mass shootings not involving assault weapons can
 22   also decrease, consistent with the ban being effective.
 23
 24   12. That claim is a red herring. Lott testified at his deposition that the vast
      majority of mass shooters and active shooters do in fact acquire their firearms
 25   legally. Echeverria Reply Decl. ¶ 12. Lott’s testimony is consistent with the
      testimony of Defendants’ expert witnesses. See, e.g., Defs. Ex. A (Allen Decl.) ¶
 26   38.
 27
             7
               Klarevas’s corrected data reflects that the share remained relatively constant
      throughout the period in question. See Corrected Klarevas Daubert Decl. ¶ 20, fig.
 28   6b.
                                                   7
        Defendants’ Reply in Support of Daubert Motion to Preclude Testimony of John R. Lott, Jr.
                                       (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 84 Filed 01/27/21 PageID.9451 Page 9 of 9



  1          In addition, Lott’s proposed test completely ignores the federal ban’s separate
  2   restrictions on large-capacity magazines, which can be used with non-assault
  3   weapons to devastating effect and can explain the changes in the share of mass
  4   shootings that Lott discusses. Regarding the period after the expiration of the
  5   federal assault weapons ban, Lott asks: “Why would [mass shooters] start
  6   committing more attacks with their less preferred [non-assault] weapons when the
  7   preferred [assault weapon] becomes available?” See Lott Daubert Decl. ¶ 8. The
  8   answer is simple: large-capacity magazines also became legal and made non-
  9   assault weapons more effective for mass murder. Thus, the number of mass
 10   shootings with assault weapons jumped after the federal ban expired—as Lott’s
 11   own charts demonstrate—even if the share stayed the same or even decreased. See
 12   Pls.’ Ex. 10 ¶ 52. Lott’s promotion of this baseless methodology further shows that
 13   his testimony is not reliable in this case.
 14                                         CONCLUSION
 15          For these reasons, and those discussed in Defendants’ memorandum in support
 16   of their Daubert motion, the Court should preclude Lott’s testimony at trial.
 17   Dated: January 27, 2021                           Respectfully submitted,
 18                                                     XAVIER BECERRA
                                                        Attorney General of California
 19                                                     MARK R. BECKINGTON
                                                        Supervising Deputy Attorney General
 20                                                     JOSE A. ZELIDON-ZEPEDA
                                                        PETER H. CHANG
 21                                                     Deputy Attorneys General
 22
                                                        s/ John D. Echeverria
 23
                                                        JOHN D. ECHEVERRIA
 24                                                     Deputy Attorney General
                                                        Attorneys for Defendants
 25
 26   S2019104420
      42531121.docx
 27
 28
                                                    8
         Defendants’ Reply in Support of Daubert Motion to Preclude Testimony of John R. Lott, Jr.
                                        (3:19-cv-01537-BEN-JLB)
